Case: 18-30314      Document: 00514727200         Page: 1    Date Filed: 11/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 18-30314                                FILED
                                                                        November 16, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
BLAKE SANDLAIN,

                                                 Petitioner-Appellant

v.

C. JOHNSON,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:17-CV-1546


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Blake Sandlain, federal prisoner number 12250-088, was convicted in
the Eastern District of Michigan of possession with intent to distribute a
controlled substance and being a felon in possession of a firearm. He now
appeals the dismissal of his 28 U.S.C. § 2241 petition, which he filed in the
Western District of Louisiana, where he is currently incarcerated. In his
petition, Sandlain sought relief from the career offender enhancement under


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30314    Document: 00514727200     Page: 2   Date Filed: 11/16/2018


                                 No. 18-30314

U.S.S.G. § 4B1.1 based on Mathis v. United States, 136 S. Ct. 2243 (2016). We
review the dismissal of his petition de novo. Christopher v. Miles, 342 F.3d
378, 381 (5th Cir. 2003).
      A prisoner may use Section 2241 to challenge his sentence only if it
“appears that the remedy [under Section 2255] is inadequate or ineffective to
test the legality of his detention.” 28 U.S.C. § 2255(e). A Section 2241 petition
is not a substitute for a Section 2255 motion, and Sandlain must establish the
inadequacy or ineffectiveness of a Section 2255 motion by meeting the savings
clause of Section 2255. See § 2255(e); Jeffers v. Chandler, 253 F.3d 827, 830
(5th Cir. 2001); Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.
2001). Under that clause, Sandlain must show that his petition sets forth a
claim “based on a retroactively applicable Supreme Court decision which
establishes that [he] may have been convicted of a nonexistent offense” and
that the claim “was foreclosed by circuit law at the time when [it] should have
been raised in [his] trial, appeal, or first [Section] 2255 motion.”      Reyes-
Requena, 243 F.3d at 904.
      Because the decision in Mathis implicates the validity of a sentence
enhancement, Mathis does not establish that Sandlain was convicted of a
nonexistent offense. See Padilla v. United States, 416 F.3d 424, 425-27 (5th
Cir. 2005).   Therefore, the district court did not err in determining that
Sandlain failed to satisfy the requirements of the savings clause of
Section 2255(e). See Reyes-Requena, 243 F.3d at 904.
      The judgment of the district court is AFFIRMED. Sandlain’s motion for
judicial notice is DENIED.




                                       2